DETAILED ACTION

Corrected Notice of Allowability
This Office Action is intended to replace the previous Office Action mailed 21 July 2021, which inadvertently failed to address claim 8.

Response to Amendment
Examiner acknowledges Applicant’s response filed 13 July 2021 containing amendments to the claims and remarks.
Claims 1, 3, 5-13, 28, and 29 are pending.  Claims 28 and 29 are newly added.
The previous rejections under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.
Claims 1, 3, 5-13, 28, and 29 are allowed.

Allowable Subject Matter
Claims 1, 3, 5-13, 28, and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771